 426DECISIONSOF NATIONALLABOR RELATIONS BOARD2. InternationalMolders & Foundry Workers Union of North America, AFL-CIO,Local No. 9, and Lodge 1591,InternationalAssociationofMachinists,AFL-CIO,are labor organizations within the meaning of Section2(5) of the Act.3.The aforesaidlabor organizationswere duringthe Respondent'spayroll periodending June27, 1959, and have at all times thereafterbeenthe jointly certifiedexclusive bargaining representative of the Respondent's employeesfor the purposesof collective bargaining within the meaning of Section9(a) of the Act in thefollowing appropriate unit:All productionand maintenance employeesat theRespondent'sFort Worth, Texas,plant, exclusive of office clericalemployees, over-the-road truckdrivers,guards,professionalemployees,the shippingclerk,the patternmaker,and supervisoryemployees as definedin the Act.4 By failingand refusing at all times since the unilateral grant of a pay increaseto nonstriking employees duringits June 27, 1959, payroll periodto bargain col-lectivelywiththe aforesaid labor organization as the exclusive representative ofthe employees in the foregoing appropriate unit the Respondent has engaged in andisengaging in unfairlaborpractices within the meaning of Section 8(a)(5) and(1) of the Act.5.By directlysoliciting the abandonmentof theirstrikeby its employees, byinducing them to abandon their strikeby promisesof benefit,and byrequesting anemployee to solicit the abandonment of the strikeby his fellowemployees theRespondent has engaged in and is engaging in unfairlaborpracticeswithin themeaning of Section8(a)( I) of the Act.6.The aforesaidunfairlaborpractices are unfairlaborpractices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]Kit Manufacturing CompanyandUnited Steelworkers of Amer-ica,AFL-CIOandBlue Mountain District Council,Lumber &Sawmill Workers,AFL-CIO.Cases Nos. 19-CA-17493, 19-CA-1766, and 19-CA-1815.April 27, 1960DECISION AND ORDEROn January 6, 1960, Trial Examiner Martin S. Bennett issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.The Trial Examiner also foundthat the Respondent had not engaged in certain other unfair laborpractices alleged in the complaint.Thereafter, the Respondent filedexceptions to the Intermediate Report and a supporting brief.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthese cases to a three-member panel [Chairman Leedom and MembersBean and Fanning].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in this127 NLRB No. 62. KIT MANUFACTURING COMPANY427proceeding, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.'ORDERUpon the entire record in this proceeding, and pursuant to Section10(c) of the National Labor Relations Act, as amended, the NationalLabor Relations Board hereby orders that the Respondent, Kit Manu-facturing Company, Caldwell, Idaho, its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a)Discouraging membership in, or activity on behalf of, UnitedSteelworkers of America, AFL-CIO, or Blue Mountain DistrictCouncil, Lumber & Sawmill Workers, AFL-CIO, or any other labororganization of its employees, by discriminating in any manner inregard to hire, tenure, or any term or condition of employment, exceptto the extent permitted under Section 8 (a) (3) of the Act, as modifiedby the Labor-Management Reporting and Disclosure Act of 1959.(b)Threatening to shut down its plant in the event of union organi-zation, threatening employees with reprisals for engaging in unionactivities, and promising and instituting benefits for employees inreturn for rejecting unionization.(c) In any other manner interfering with, restraining, or coercingemployees in the exercise of the right to self-organization, to formlabor organizations, to join or assist United Steelworkers of America,AFL-CIO, or Blue Mountain District Council, Lumber & SawmillWorkers, AFL-CIO, or any other labor organization, to bargain col-lectively through representatives of their own choosing, and to engagein other concerted activities for the purpose of mutual aid or protec-tion as guaranteed in Section 7 of the Act, and to refrain from any andall such activities, except to the extent that such right may be affectedby an agreement requiring membership in a labor organization as acondition of employment as authorized in Section 8(a) (3) of theAct, as modified by the Labor-Management Reporting and DisclosureAct of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Elsworth Jordon immediate and full reinstatement tohis former or a substantially equivalent position, without prejudice to1The Trial Examiner rejected the Respondent's contention that Elsworth Jordon, one of.the alleged discriminatees involved herein, in effect had quit and found that Jordon wasdischarged by Ray Skinner,the Respondent'sgeneral manager. In so finding,the TrialExaminer relied, in part, on an affidavit made by Skinner and submitted to a Boardinvestigator.The Respondent excepted to the use of the affidavit on the ground that itwas not part of the record.We find, as did the Trial Examiner,that Jordon did notquit but was discharged.However, in so finding,we do not rely on the affidavit, but onevidence in the record credited by the Trial Examiner. 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDhis seniority or other rights and privileges,and make him whole forany loss of earnings suffered by reason of the discrimination againsthim, in the manner setforth in thesection of the Intermediate Reportentitled "The Remedy."(b)Preserve and, upon request,make available to the Board or itsagents, for examination and copying,allpayroll records, social-security payment records,timecards,personnel records and reports,and all other records necessary to analyze the amounts of backpay dueand the rightof employment under the terms of this Order.(c)Post at its plant at Caldwell,Idaho, copies of the notice at-tached hereto marked "Appendix."2Copies of said notice, to befurnishedby theRegionalDirectorfor theNineteenthRegion(Seattle,Washington),shall,after being duly signed by the Re-spondent's authorized representative,be postedby theRespondentimmediately upon receipt thereof and be maintained by it for a periodof 60 consecutive days thereafter,in conspicuous places, including allplaces where notices to employees are customarily posted.Reason-able steps shall be taken by Respondent to insure that said notices arenot altered,defaced, or covered by any other material.(d)Notify theRegional Director for the Nineteenth Region, inwriting, within 10 days from the date of this Order, what steps theRespondent has taken to comply herewith.IT IS HEREBY ORDERED that the complaint herein be,and it hereby is,dismissed,insofar as it alleges any violationsof the Actother thanthose found herein.2In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT discourage membership in, or activity on behalfof,United Steelworkers of America, AFL-CIO, or Blue Moun-tain District Council, Lumber & Sawmill Workers, AFL-CIO,or any other organization of our employees, by discriminatingin any manner in regard to hire or tenure of employment, or anyterm or condition thereof, except to the extent permitted underSection 8(a) (3) of the Act, as modified by the Labor-Manage-ment Reporting and Disclosure Act of 1959.WE WILL NOT threaten to shut down our plant in the event ofunion organization, threaten employees with reprisals for engag- KIT MANUFACTURING COMPANY429ing in union activities, or promise or institute benefits in returnfor rejecting unionization.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of the right to self-organiza-tion, to form labor organizations, to join or assist United Steel-workers of America, AFL-CIO, or Blue Mountain DistrictCouncil, Lumber & Sawmill Workers, AFL-CIO, or any otherorganization, to bargain collectively through representatives oftheir own choosing, and to engage in concerted activities for thepurpose of mutual aid or protection as guaranteed in Section 7of the Act, and to refrain from any and all such activities, exceptto the extent that such right may be affected by an agreementrequiring membership in a labor organization as a condition ofemployment as authorized in Section 8(a) (3) of the Act, asmodified by the Labor-Management Reporting and DisclosureAct of 1959.WE WILL offer Elsworth Jordon immediate and full reinstate-ment to his former or a substantially equivalent position, withoutprejudice to his seniority or other rights and privileges, andmake him whole for any loss of pay suffered as a result of ourdiscrimination against him.All our employees are free to become or remain, or to refrain frombecoming or remaining, members of the above-named Unions, or anylabor organization, except to the extent that this right may be affectedby an agreement requiring membership in a labor organization asa condition of employment as authorized in Section 8(a) (3) of theAct, as modified by the Labor-Management Reporting and DisclosureAct of 1959.KIT MANUFACTURING COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and mustnot be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding against Respondent, Kit Manufacturing Company, was heard atCaldwell, Idaho, on September 15 and 16, 1959. The issues litigated were whethercommencing January 1, 1959, Respondent engaged in various acts of interference,restraint, and coercion, and discharged two employees on or about January 29 andApril 2, 1959, respectively, thereby engaging in unfair labor practices within themeaning of Section 8(a)(1), (3), and (4) of the Act.' Oral argument was waivedat the close of the hearing and briefs have been submitted by the General Counseland Respondent.3A motion by the General Counsel todismiss nonlitigated allegations of discriminationas to threeotheremployees was granted during the hearing. 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn the entire record in the case, and from my observation of the witnesses, I makethe following:FINDING OF FACT1.THE BUSINESS OF RESPONDENTKit Manufacturing Company is a California corporation engaged in the manufac-ture and sale of trailers and mobile homes at plants in Long Beach, California, andCaldwell, Idaho.The Caldwell, Idaho, plant, with which this proceeding is con-cerned, entered into production on or about December 1, 1958. From that date tothe date of the amended complaint, August 24, 1959, it has produced trailers andmobile homes valued in excess of $100,000.Of these, sales and shipments valuedin excess of $65,000 have been made to points outside the State of Idaho. I findthat the operations of Respondent affect commerce.II.THE LABOR ORGANIZATIONS INVOLVEDUnited Steelworkers of America, AFL-CIO, and Blue Mountain District Council,Lumber & Sawmill Workers, AFL-CIO, are labor organizations admitting to mem-bership the employees of Respondent.III.THE UNFAIR LABOR PRACTICESA. Introduction; the issuesRespondent's Caldwell plant was established in November 1958 and shipmentsof products commenced in December.This enterprise quickly drew the attentionof various labor organizations and, on January 19, 1959, United Steelworkers ofAmerica, AFL-CIO, herein called the Union, filed a representation petition in CaseNo. 19-RC-2290 (unpublished) covering the approximately 104 employees.Twoother labor organizations, including Blue Mountain District Council, Lumber &SawmillWorkers, AFL-CIO, herein called Lumber and Sawmill Workers, inter-vened and a hearing was held on February 17, 1959.The election was held up because of the charges in the instant proceeding,2 butitwas ultimately held on June 4, 1959, with three labor organizations participating.The two highest votes were for no union and for Lumber and Sawmill Workers.Arunoff election was conducted on June 24, and a majority of the votes were cast infavor of no union.Objections to the election were thereafter filed, and it appearsthat, subsequent to the close of the instant hearing, the Board has, on October 13,1959, set aside the runoff election and directed that another election be held.The alleged acts of interference, restraint, and coercion consist of statements thatemployees would be hired only on condition that they refrain from union activities,statements that employees who signed union authorization cards would not be pro-moted to supervisory positions if a union were voted in, promises of benefits if theUnion lost a representation election, threats of reprisals for engaging in unionactivities and voting in a union, a request that an employee talk against unions, andpromises of benefits in return for a no-union vote, all between January and June 1959.It is further alleged that Larry O'Brien, Jr., was discharged on or about January21, 1959, and again discharged on or about January 29, after a purported reinstate-ment, because of his membership and activity in behalf of the Union, and thatElsworth Jordon was discharged on or about April 3, 1959, for the same reason andfurther because he had given statements to a Board agent in connection with thisand anothercase.The case is marked by a number of conflicts in testimony.B. Interference, restraint, and coercionThe alleged discriminatory discharge of Larry O'Brien, Jr., is discussed hereinafter.The General Counsel contends at this point that O'Brien, at the time of his rehiringon January 22, 1959, was unlawfully warned that he was being rehired only on con-dition that he refrain from engaging in any union activities in or near the plant.According to O'Brien, he encountered General Manager Ray Skinner that eveningin a bar and Skinner offered him and another exemployee jobs "if he would notengage in union activities in or around the plant," pointing out that O'Brien andanother employee had previously violated company rule 20.This rule forbids"Distributing written or printed matter of any description on Company premisesunless approved by Management."2 The original charge in Case No. 19-CA-1742 was filed by the Union on March 9, 1959. KIT MANUFACTURING COMPANY431The testimony of O'Brien discloses, however, that O'Brien and his colleague viewedthis statement by Skinner as being directed to activitiesduring working time.O'Brien,who admittedly had considered it permissible to distributeunionliterature duringworkingtime,testified that "We said that we wouldn't do that around the plant oron Company time."He further testified that Skinner conditioned reinstatement ontheir not engaging in union activities "in or around the plant"; the men promptlyresponded that there was no restriction uponengaging in unionactivities "on theirown time" and Skinner did not dispute this.The testimony of Skinner is that reports had come to him from foremen thatO'Brien had distributed "material in the plant when he should have been working"and that "he was passing out union cards, I believe, to put it exact in the plant andon Company time." Skinner elsewere testified that, according to the reports, theemployees would read the cards and that this was a time-consuming matter.The General Counsel makes no attack upon rule 20 as such and I am convinced,from the foregoing testimony, that the thrust of Skinner'sstatementswas directedto O'Brien carrying onunionactivitiesduring working time only.O'Brien's testi-mony reveals that his union activities, primarily card distributon, were sight andthat he did this chiefly during nonworking time.Accordingly, I find that Respondentin this respect did not engage in conduct violative of the Act.N.L.R.B. v. PeytonPacking Company, Inc.,142 F. 2d 1009 (C.A. 5), cert. denied 323 U.S. 730; F. C.Huyck & Sons,125 NLRB 271; andWalton Manufacturing Company,124 NLRB1331.The next incident involved employee Elsworth Jordon whose discharge is discussedhereinafter.On or about February 1, 1959, Jordon, who had just resigned his posi-tion with another employer, attended a meeting of the Union held in a private roomattached to a local bar known as the Stringbusters Lounge.As he left the loom andentered the public portion of the premises, he encountered Skinner at a table andjoined the group.According to Jordon, Skinner discussed the possibility of employ-ing him, said that he could do things for employees that a union could not do, andstated that if he hired Jordon he did not want him to have anything to do withunions.Jordon replied that this restriction was agreeable with him, but disclosedthat he had "signed a deal," presumably a union card, at his previous employer'spremises.Skinner testified that he recalledno discussion of unions on this occasion, butadmitted that he might have said he could not afford to pay aunionscale.EmployeeBillyWilliams,a unionmember, who was placed in the group by Jordon, supportedSkinner's version of the incident.He testified that Skinner said he could top any offerfrom Jordon's prior employer, that he could do more for Jordon than a union coulddo, and that he, Williams, recalled no discussion of Jordon'sunionactivities.Icredit Skinner's version of this incident, as supported by that of Williams, a witnessfor the General Counsel, and it appears that Jordon may have had in mind a con-versation the next morning as set forth below.The followingmorningJordon reported to workand I find, ashe uncontrovertedlytestified, that he was informed by Skinner that he would be "blackballed" if he hadanything to do with the Union, that he, Skinner, did not want him to attend anyunion meetings,and that, although he wasnot so orderingJordon, he did not wishhim to attend any unionmeetings; Skinnerdid not recall any conversation on thisoccasion.Sometime in March 1959, according to the credited testimony of employees BillyWilliams and Donald Jessen, Skinner summoned the entire finishing crew to hisoffice.He stated that he could do more for the employees than any union, but iftheUnioncame in, asWilliams testified, he could not afford to pay women theunion scaleto perform men's work.He stated that if the Union came in, the plantwould be closed and "nobody would have a job." Jessen attributedsimilar state-mentsto Skinner to the effect that if the Union came in Respondent would beunable to keepthe plant open "and he would have to close it down and everyonewould lose their jobs."A number of women on the finishing crew werepresent onthis occasion andSkinner pointedout that in the advent of union organization with attendant unionwage scales he would be compelled to replace the women with male employeeswho could undertake heavier duties.Skinner also pegged this discussion on, abroader basis, stating that he could not pay union wages and that the plant wouldhave to be shut down.Skinner admitted holding meetings of employees in February and March duringwhich he expressed his viewson union organization.He did not deny the fore-going statementsattributed to him by Williams andJessen,although he admittedlystatedin meetingsheld during June,discussedbelow, that in the adventof a union 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontract with higher wage scales for women, the latter might be replaced by menwho could perform heavier tasks.On the night of March 17, 1959, Jessen attended a union meeting at the String-busters Lounge.On leaving the meeting, he passed through the bar and encounteredSkinner.The latter asked him why he wanted a Union, and, after Jessen repliedthat unionization would result in better working conditions, Skinner stated, asJessen testified and I so find, "If you'll string along with me, I can do more for youthan any union. I know you're happy making a $1.45 an hour [apparently Jessen'srate of pay] . . . but if you string along out here with me and help us, we'll helpyou ..You won't be making that $1.45, you'll be beating that." 3As set forth, an election in the representation proceeding was scheduled for June4, and the General Counsel relies herein on several talks to employees by Skinnerat this time.Colle McKenzie, still in the employ of Respondent, testified, and I find,that approximately 1 week before the June 4 election, he was 1 of a group ofapproximately 12 employees summoned to Skinner's office. Skinner stated that thenewly formed plant did not need a union as it was premature; that Respondentwould rather wait before union activities commenced; that the employees should notattend union meetings; and that it would be desirable to wait for 1 year to ascertainhow the plant progressed.Skinner again raised the subject of female employees.He stated to his all maleaudience that rather than pay male wages to women he would discharge the femaleemployees and replace them with men.4 Skinner stated that "before he would payUnion wages, what the Kit plant has on the coast .. . that he would know whovoted and he would let us go."Finally, Skinner for the first time raised the topic of a group insurance plan foremployees, stating that Respondent had been trying to install one at the plant, but"that it would probably be a year but he would work on it and see if he couldn't getit sooner."This was the first reference to the insurance plan, according to McKenzie,who had entered the employ of Respondent in February, and there is no evidenceto the contrary.5A second meeting was held on June 3, under similar circumstances, and wasattended by 9 or 10 employees including Donald McKinneyWhileMcKenzietestified that he attended a second meeting on or about this date which followed thepattern of the previous one, it is not clear whether he was referring to the samemeeting described by McKinney, as set forth below.According to McKinney, and I so find, after discussing union promises of im-proved working conditions and stating that Respondent would not be dictated to,Skinner announced that the plant was at the break-even point.Although praisinghis crew, he stated that Respondent "would not tolerate a Union, would dismissthe entire crew if they went Union and start with a new crew."He also stated that,"If you vote Union, you can be dismissed from the company for voting Union'He brought up the insurance plan again, acknowledging that there had been discus-sion on the topic, but stated that Respondent "couldn't afford to pay for the planin less than a year."On the morning of the runoff election, June 24, as McKenzie testified, and I sofind, approximately 15 employees were summoned to a meeting in Skinner's office.Skinner immediately brought up the insurance plan, explaining that Respondentwas now in a position to install a group insurance plan.He extolled the advantagesof such a plan and distributed cards on which the men were directed to list theirnames, addresses, and dependents.He turned the subject to the election and statedthat they "should vote for the plant and not for the Union."Skinner stated that it was urgent to have the cards signed and returned to theWest Coast within a day or two in order to meet a deadline for putting the planinto effect.In his testimony, Skinner admitted that the insurance plan was an-' Skinner did not recall the occasion but did not deny that such a conversation tookplace.Jessen further testified that Skinner made a reference to having a list of namesof those employees who had signed cardsHowever, the complaint does not advert tothe latter statement,and no finding is made thereon.4The record does not disclose which positions in the plant were filled by women.5 Skinner admitted that he explained his views on unions at this and other meetingsdiscussed below during this period and that he mentioned the possibility of the plantclosing down if the Union came in, as well as the replacement of women by men.Hedenied stating that an insurance plan could not be installed for about a year, but didadmit saying, "It could be possible that this plant would have to operate for one yearbefore we could get an underwriting company to take insurance on it." As appears below,there was a dramatic change of circumstances on June 24,the day of the runoff election. KIT MANUFACTURING COMPANY433nounced on this occasion immediately prior to the election.He claimed that Re-spondent had been working on the plan since the start of the plant at Caldwell theprevious November; that he had been advised on June 23 by the company secretaryat the California plant that it was necessary to have the cards returned to Californiaby the following Monday, presumably June 29; and that this was the reason for hishaste.I find, however, that as recently as June 3, 3 weeks earlier, Respondent hadput its employees on notice that the insurance plan would not be installed forapproximately 1 year.ConclusionsI find that Respondent has unlawfully interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed by Section 7 within the meaningof Section 8(a)(1) of the Act by the following conduct:(1)The statement by Skinner to employee Jordon, on reporting for work on orabout February 2, that he would be "blackballed" if he had anything to do with theUnion and that he did not want him to attend union meetings, clearly a threat ofeconomic reprisal for so doing.(2)The statement by Skinner to the finishing crew in March that he could notafford to pay women the union scale and that if the Union came into the plant,the plant would be closed and everyone would be out of a job.He also statedthat he could not pay union wages and that unionization would result in a plant shut-down.These statements were open threats of reprisals to female employees aswell as the entire complement for engaging in union activities.(3)On March 17, Skinner told employee Jessen that he could do more for himthan any union and that if he strung along with him, Jessen would be receiving morethan his existing rate of pay.This was manifestly a promise of a benefit for reject-ing the Union or for not supporting it.(4)At a meeting approximately 1 week prior to June 4, 1959, Skinner announcedthat female employees could be discharged and replaced by men if all wages wereraised to the scale for men; the context was one wherein the employees were beingurged, to reject unionization.As such therefore, it was a threat of reprisal forengaging in union activities.(5) In the same talk, Skinner stated that he would ascertain who had voted forthe Union and would discharge them before he paid union wages, clearly a threatof economic reprisal.(6)At the June 3, 1959, meeting, Skinner announced that he would not toleratea union and that he would discharge the crew and replace them with new employeesif they voted in favor of a union; the threat of economic reprisal is manifest(7)On June 24, immediately prior to the runoff election, Skinner urged theemployees to vote against unionization in the election and at the same timeannounced that a group insurance plan was being installed.While Respondentmay have been working on an insurance plan since November 1958, as Skinnerclaimed, by contrast, only several weeks before, Skinner had more than oncepointed out to employees that the introduction of such a plan was at least 1 yeardistant.It is clear that the plan was pushed through rapidly and the only evidenceby Respondent of its introduction is the testimony of Skinner who allegedly knewonly what he had been told by the management of the California plant.A preponderance of the evidence warrants the conclusion that Respondentprecipitately announced the introduction of the insurance plan on the day of andpreceding the June 24 election for the purpose of influencing the votes of employ-ees in the election; indeed, as noted, part of his talk was devoted to precisely thatpoint, viz, a plea for a no-union vote.While time may conceivably have been ofthe essence, assuming Respondent's bona fides in installing the plan, at the veryleast it would seen and I believe that announcement of the plan could have beendelayed until the close of the polls on election day with no resultant hamperingof Respondent's timetable of operationsI am convinced and find that announce-ment of the plan was timed so as to offer employees an economic benefit in returnfor rejecting a labor organization in the election later that day.C. The discharge of Larry O'Brien, Jr.O'Brien entered the employ of Respondent in November 1958 and was asp;-nedto the toolroom.He testified that soon thereafter he became active in the Unionand distributed union cards in the plant, primarily on his own time.PlantManager Skinner admittedly knew that O'Brien and another employee were dis-tributing cards for the Union in the plant.' There is no evidence of any otherunion activities on his part prior to his discharge.560940-61-vol. 127-29 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn January 14, 1959, O'Brien was assigned to the operation of a forklift truck.Skinner uncontrovertedly testified that he contacted O'Brien during the day andcautioned him against operating the vehicle like a "hotrod."Within 5 minutes,O'Brien collided with a door causing $200 or $300 damage thereto; he was dischargedby Foreman Lang that evening at Skinner's request.O'Brien conceded that the collision took place but claimed that Foreman Langhad instructed him earlier that day to speed up his operation of the forklift truck andthen, after the collision, criticized him for negligent operation of the vehicle.Heclaimed that Lang, who did not testify herein, told him upon his discharge that hiswork had been failing for several days and that "it wasn't entirely the door" incidentthat caused his dischargeO'Brien allegedly asked Lang "if it had anything to dowith the Union, and I think he said something like no or partly or something.I don't remember now..O'Brien had previously operated the forklift truckfor 2 or 3 hours during a 2- or 3-day period.I see little support for the position of the General Counsel in the foregoing.Indeed, the General Counsel concedes that there is some substance to Respondent'scontention that O'Brien was discharged for cause, but stresses other factors.Andwhile Skinner did assign other reasons, including the distribution of union literatureduring working time, as heretofore set forth, Skinner did claim that the main reasonwas the forklift truck incident.The preponderance of the evidence is, and I so find,thatO'Brien was discharged on January 14 because of the forklift incident and,but for the incident, would not have been discharged on that occasion.Accordingly, the record will not support a finding that he was discharged on January 14because of his union activities.O'Brien was reinstated on January 26 and again terminated on January 29, undercircumstances described below, which the General Counsel contends warrant a find-ing of discrimination on the later date.Soon after O'Brien's first discharge, theUnion concluded that he and another employee, Norris, whose case was not liti-gated and was dismissed herein, as set forth above, had been discharged becauseof their union activities.On the morning of January 22, according to the testimonyof International Representative Austin Smith of the Union, circulars which wereintended for distributionamongthe employees of Respondent were preparedTherein, the employees were urged to organize for better conditions and to protectthemselves against discrimination such as that allegedly practiced against O'Brienand Norris.The circular also stated that unfair labor practices charges were beingfiled in the cases of O'Brien and Norris.6The employees were invited to attend ameeting that evening, Thursday, January 22, in the banquet room of a hotel inCaldwell.There is a conflict, one of a number, in the case between Skinner and Smith as towhether they lunched that day or the next at which time they discussed the cases ofO'Brien and NorrisSmith, a meticulous witness, testified that he lunched withSkinner on Thursday and requested that the two men be reinstatedSmith deemedSkinner's response to be equivocal, promptly telephoned his office, and ordered thatthe circulars be distributed at the plant that day.They were distributed that after-noon to the employees as they left at the close of the shift.According to Skinner, the luncheon took place on the following day, Friday, and,in response to Smith's request to reinstate the two men, he stated that O'Brienalready had been reinstated.Although I am disposed to and do credit Smith'sversion that the talk took place on Thursday, I deem the date to be of no particularsignificance herein.?Presumably it is the General Counsel's purpose to show thatreinstatement resulted from the Union's request, thereby establishing O'Brien'sconnection with union activity. It is equally logical, however, to deduce therefromthat this also reflected Skinner's lack of animosity toward the Union.As found, O'Briend attended the union meeting on the night of Thursday, January22, at the scheduled location and encountered Skinner in the adjacent bar. In aresulting conversation, according to O'Brien, Skinner offered him his former job.O'Brien declined, stating that he was not experienced in the operation of a forklifttruck and that he would return if he were placed as a welder, work with which hewas familiar.Skinner replied that O'Brien'sapplication had not disclosed thisexperience and immediately offered him a job as a welder.While the General9The original charge filed on March 9,1959, did not list O'BrienHis name wasadded in an amended charge filed in June subsequent to various other charges.°Skinner admittedly told the two men on the night of the union meeting that he wasreinstating them, but not because of the Un'ion's "insistence."The union meeting tookplace on Thursday evening and this supports Smith's testimony that the-Union's requestfor their reinstatement preceded the offer of reinstatement. KIT MANUFACTURING COMPANY435Counsel stresses the fact that the application did show that O'Brien had been awelder in a prior job, this information is on the back of the application and O'Brienlisted himself on the face thereof as a repairman.Furthermore,there is no evidencethat Skinner ever read this application and it would seem that Skinner's statement,ifmade, was a gratuitous one.As found, Skinner did instruct O'Brien and Norris on the evening of January 22to refrain from engaging in union activities in the plant,and the record warrantsthe finding that the statement was directed to O'Brien'sworking time only and wasso construed by him.Be that as it may, there is no evidence that O'Brien there-after engaged in any further union activities in the plant where he worked but an-other 4 hours on January 26, as described below.Skinner was scheduled to depart that weekend for a business trip to Californiaand advised Plant Foreman Brown that O'Brien would return to work as a welder.O'Brien did report for work on Monday morning,January 26,and was assigned toForeman Pearl Lewis of the welding shop.O'Brien testified that Lewis gave hima copy of the plant rules with rule 20 circled; apparently no comment was made byeither man.O'Brien testified that he was ill when he reported for work that morn-ing and at noon, 4 hours later, was too ill to continue.He asked Foreman Lewisif he could see the company physician and was referred to Plant Foreman Brown.The latter approved and O'Brien visited a company physician who gave him "nervecapsules" to quiet him down and commented that he might have the flu. Becauseof lack of funds,he did not adopt the physician's suggestion that he proceed to aVeterans Hospital at BoiseTo the contrary,O'Brien proceeded to his residence and went to bed where heremained for 4 days.He claimed that he called the plant on Tuesday morning andagainon Wednesday and notified "them" that he would not be in; the record doesnot disclose whom he contacted on these occasions.He further testified that hecalled in on Thursday and was put through to Skinner who had just returned fromCalifornia.The latter promptly told O'Brien that he was sorry; that Respondentcould not "use you any more"; and that Foreman Lewis as well as the other fore-men did not want him. O'Brien further testified that "I believe it was on Thursday"that he spoke with Skinner.This poses several conflicts which do not permit of precise resolution.As noted,Foreman Lewis was not available to testify.Plant Foreman Brown flatly con-tradicted the testimony of O'Brien that he gave notice of his departure on Monday,January 22,claiming that O'Brien said nothing to him about his illness and depar-ture.He further claimed that Foreman Lewis had reported to him that eveningthat O'Brien gave him, Lewis,no notice of his departure.8Brown was then confronted with'Respondent'sExhibit No. 3, an official recordof Respondent,consisting of a change of status report on O'Brien admittedly filledout by Foreman Lewis and dated January 29, wherein the latter wrote "upon beingreinstated thisman assigned to my department as a Welder.At 12:50 p.m.,hestated hewasunable to continue because he didn't feel well and left."[Emphasissupplied.)Obviously,as the General Counsel points out,if this report is credited,itplacesForeman Lewis in the position of contradicting Brown's testimony on a basic aspectof the case.The report continues on, however,to state "since he has not been intouch I consider it to be a voluntary termination."Thus, if the report is credited anda finding is made that O'Brien did give notice to Lewis on Monday, a cogent argu-ment is presented,contrary to the position of the General Counsel, for a furtherfinding that O'Brien did not contact Respondent again, or at least that no contactwas made with his immediate foreman.This further supports the testimony ofSkinner that he did not return until Saturday and therefore held no conversationwith O'Brien on the previous Thursday.Still another disparity presents itself, shifting the ,tide momentarily in favor of theGeneral Counsel,in that Skinner signed a statement for an investigator of theGeneral Counsel wherein he deposed that he returned from California on a Thurs-day; despite this, he thereafter maintained in his testimony that he had not writtenthe statement,a reference to the transcriptionby theinvestigator,and that he didnot return until the following Saturday.And this, of course, is not inconsistentwith Respondent's change of status report which in effect is a statement that O'Briennever contacted Respondent after Monday.8His testimony was received only as evidence of what Lewis reported to Brown andnot as evidence of what O'Brien stated to Lewis. 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDConclusionsAs noted, the case of O'Brien is marked by many conflicts of testimony but thefollowing factors are readily apparent.(1)O'Brien'sunionactivitieswere not outstanding prior to his original termina-tionon January 14, 1959.(2)No particular sustenance can be given to thepositionof the General Counselfrom the fact that the Union interceded for him after his first discharge and that hewas thereafter reinstated.The testimony involvingthe intercessionby the Union isequally capable of supportingan inferencethat Respondentwas notmotivated byantiunionconsiderations.(3)O'Brien did not thereafterengage inany union activities,at leastnot prior to.his subsequentterminationon January 29.(4)While Foreman Lewis' statement refutes the testimony of Brown as toO'Brien's giving notice of his departure on January 26, and here as well as below indiscussing the discharges of Jordon, I do not credit Brown's testimony, neverthe-less,Lewis' affidavit proceeds to support testimony that neither Skinner nor othermanagement representatives thereafter heard from O'Brien.(5) In sum then, this record will not support a finding that the original dischargeon January 14 was discriminatory and, although not entirely free from doubt, apreponderance of the evidence impels the same findingas tothe January 29 termi-nation.It is accordingly recommended that the case of O'Brien be dismissed.D. The discharge of Elsworth Jordon 9Jordon was hired by Respondent as a maintenance man on or about February 1,1959, following a chance meeting at the Stringbusters Lounge immediately follow-ing his attendance at a meeting of the Union. Jordon had recently left the employof another concern in an allied field of manufacture which the Union apparentlywas attempting to organize and he was a member of the Union at the time. As setforth above, the meetings of the Union were held in a room adjacent to the String-busters Lounge or in a similar facility at a local hotel.The rate of pay was agreed upon, Jordon was promised a raise of 30 cents perhour in 3 weeks, and he was directed to report to work on the following morning.On so doing, as heretofore found, Skinner told Jordon that he did not want him toattend any union meetings, that he would be "blackballed" if he did so, and that itwould help if Jordon spoke against unionization. Jordon promised to have nothingto do with meetings of the Union while he worked for Respondent. Jordon ad-hered to his pledge until approximately mid-March; a change of heart resulted fromthe fact that he requested the promised pay raise from Skinner and the latter eitherrejected the request or put him off.Prior thereto, on or about March 1, 1959, Skinner, as Jordon testified, accusedhim of attending union meetings contrary to his promise. Jordon, who in fact hadnot attended any union meetings since his pledge, denied the accusationHe changedhismind on March 17 when he resumed attendance of union meetings and he at-tended meetings on March 24 and 31.Skinner was present in the adjacent bar on the night of the March 17 meeting and,according to Jordon, conversed with him after the meeting.The record amplydemonstrates that Skinner was fully familiar with the fact that a union meeting wasbeing carried on at the time although his presence in the bar may well have beenprimarily social in nature.Also relied upon herein by the General Counsel is the fact that Jordon signed astatement for a Board investigator on or about March 11, relating to the activity ofthe Union at his prior place of employment.On March 12, he informed Skinnerof this act, although he did not recall whether Skinner questioned him about it orwhether he volunteered the information.Jordon did not recall seeing Skinner in the area at the March 24 meeting, but didobserve him on March 31, although no conversation apparently took place. The lastday that Jordon actually worked for Respondent was Tuesday, March 31, according toRespondent's records, and he was thereafter terminated under the followingcircumstances.On the morning of April 1, as Jordon uncontrovertedly testified, and I so find,Jordon telephoned the plant and spoke with his immediate superior, Foreman Lang,who customarily directed his work.He complained of a foot infection, obtainedpermission from Lang to be absent, and the latter stated that he would notify Skinnerof Jordon's'absence.Skinner conceded that Jordon's superior, presumably Lang,O In the complaint his name appears as Ellsworth Jordon. SIT MANUFACTURING COMPANY437had so notified him on April 1. Jordon's testimony was that on coming to work forRespondent, Skinner had instructed him to "call in" in case of absences and did notspecify whom to call. I find that Jordon complied with the appropriate instructionboth on this occasion as well as on the following day, described below.While Re-spondent attempted to claim that Jordon had in effect terminated himself, the record,as will appear below, warrants a finding that Jordon was discharged by Respondenton April 2; indeed Skinner so conceded in an affidavit submitted to a Boardinvestigator.On the morning of April 2, Jordon's feet were still troubling him.He telephonedthe plant, as he testified; was connected with the office girl; and notified her that hewould be absent that day as well. She agreed to notify his superior.Unlike theprevious day which Jordon had devoted to soaking his feet in a manner previouslyprescribed by his physician, Jordon did visit a local physician that morning.ioAt approximately 1:30 p.m., while treating his feet at home, Jordon read the localpaper and noticed an advertisement by a local employment agency for a maintenanceman; he immediately realized, in view of the smallness of the community, that thiswas manifestly his job.This advertisementwas inan afternoon paper which hitsthe streetsat approximately 2 p.m.The advertisement also appeared in the April 1issueof the paper,as wellas the April 2 issue, and Jordon believed that on thisoccasionhe noticed it in the April 1 issue. It is actually immaterial herein whichday's issue Jordon was reading because he promptly repaired to the plant and arrivedat 2:30 p.m.He saw Skinner, showed him the advertisement, and asked if this meant that hewas discharged. Skinner replied in the affirmative, according to Jordon, and statedthat he had been taking off too much time and that he had been staying overtimeto do his work; Skinner promptly gave him his paychecks.Skinner claimed that he told Jordon he had not written a termination notice forhim, but that he was looking for another maintenance man. Jordon persisted andasked if this meant that he was discharged. Skinner finally admitted that if Jordonstated it in that form, "that's the way it is." Skinner claimed that he had not decidedto terminate Jordon as of that moment and contended that he had him in mind foranother job at the plant.The fact is, however, that Skinner never mentioned thisother position to Jordon at any time and I find, therefore, that Skinner dischargedJordon on this occasion.Contentions and ConclusionsInitially, I believe that it is unnecessary to treat with the multiplicity of contentionsraised by Respondent herein in all their ramifications, because a partial considerationof them will readily demonstrate their lack of substance and intrinsic contradictionsand serves rather to lend substantial support to the contentions of the GeneralCounsel herein.(1)Respondent developed evidence to the effect that Jordon was reprimanded,in a notice prepared by Skinner on March 30, 1959, for smoking and loitering inthe restroom; it is not clear whether the incident took place on March 30 or priortheretoThe simple answer to this is that Skinner admitted it played no part in thedecision to terminate Jordon.(2) Skinner claimed that Jordon was lacking in all qualifications as a maintenanceman.However, according to Jordon, and I so find, Foreman Lang told him 3 weeksafter he was hired that he was progressing satisfactorily and, in addition, Skinnertold him to keep up his good work. Jordon was never warned about the possibilityof discharge and even Skinner testified only that he once told Jordon that he hadto learn his job "better."(3)Respondent adduced testimony to the effect that Jordon was absent a greatdeal whereas Jordon testified that he was absent only 2 half days during March withboth absences authorized by Respondent.While Respondent's own exhibit, Jordon'schange of status report prepared on April 13 subsequent to the date of his termina-tion, states that Jordon's attendance was irregular, this very exhibit lists the hoursthat Jordon worked during March as 41, 36.5, 37.3 and 42 hours per week. This inmy belief, and I so find, supports the testimony of Jordon.A further referencein the exhibit to 16 hours presumably refers to the partial workweek which endedthe month and included the last 2 days that Jordon worked.Moreover, Jordon un-controvertedly testified that he was never criticized for these two absences.(4)While it would seem that Respondent was not dissatisfied with Jordon priorto the end of March, Respondent adduced considerable testimony concerning an10 Skinner testified that Jordon called in only on April 1 ; he later admitted that Jordonmight have called upon April 2, but did not speak with Skinner. 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDincident on March 21, which allegedly demonstrates that Jordon was insubordinateand refused to cooperate because he did not finish a workassignmenton that date.It is Respondent's claim, as testified by Skinner and Foreman Brown, that Jordonwas called in on a Saturday morning to perform an urgent assignment, viz, relocat-ing of certain pipes which were used as airlines; that Jordon actually worked about2 or 3 hours; and that he then left with the project incomplete. It is claimed thatBrown was required to finish the project himself that afternoon so that the newinstallationwould be ready for use on Mondaymorning.The testimony of Jordon is diametrically opposed to that of Respondent's twowitnesses, as is that of his former coworker James Taber. Both were in substantialagreement that they worked on this airline installation that morning; that after itwas finished at approximately 10:30 or 11 a.m., Jordon told Brown that the projectwas finished and further that he was not feeling well; and that Brown, noting thatthe job was finished, authorized Jordon to leave for the day. Skinner's testimonywith respect to this incident varied considerablyHe originally testified that he didnot know whether Jordon received permission to leave, but later claimed thatpermission was not obtained from Brown or himself.There are, however, severalfurther factors which demonstrate that the testimony of Taber and Jordon hereinis the more reliable.(a) It is conceded that although Jordon worked the rest of the month of March,consisting of the week of March 23 and 2 days on March 30 and 31, Respondentnever mentioned this alleged dereliction to him.Although Jordon's terminationnotice which is in large measure couched in generalities such as refusing to cooperatein the work and not being qualified to do the job, became specific and cited workweekhours in support of the claim, treated above and rejected, that Jordon was excessivelyabsent during March, it was silent as to this episode.(b) Jordon resided about 5 blocks from the plant, had a telephone, and yet wasnot contacted on this day after his purported premature departure. If his presencewas so urgently required, surely a contact could readily have been made and yetthere is no evidence that any was attempted.(c)The record uncontrovertedly discloses that Taber was instructed that Saturdayafternoon to build tables after, as Taber claimed, the airlines project was complete.Taber claimed herein that he worked until noon on the tables and then left theplant upon completing this assignment.This not only tends to demonstrate that noafternoon work was performed, but significantly is readily refutable by Taber'stime record if his testimony were contrary to the fact; no such record was profferedherein.Moreover, if the airlines project was urgent but incomplete, why then wasTaber permitted to work on the tables and not retained on the airlines.No answerconsistent with Respondent's claim herein presents itself.(d)As appears below, Skinner claimed that he had not decided upon the termi-nation of Jordon at the time he appeared at his office on April 2.This is hardlycompatible with the change of status report which purports to support a decisionto discharge Jordon because of the March 21 incident.(e)Respondent was not reluctant to issue a correction notice on March 30reflecting Jordon's smoking and loitering in the restroom. It would readily seemthat the March 21 incident, if it took place as Respondent claims, was as seriousif not more so, yet no correction notice was issued and Skinner did not even knowwhether he spoke to Brown about reprimanding Jordon. Indeed, Skinner con-ceded that it could well be that no one mentioned this purported major derelictionto JordonEven Brown, who was purportedly assigned to complete the task andhad allegedly been reprimanded by Skinner for not completing the airlines projectthat morning, was unable to state whether he had ever mentioned the incident toJordon.(5)A consideration of the circumstances of Jordon's discharge and the varia-tions in the testimony raises the suspicion that the termination notice of April 5was anex post factodocument prepared by Respondentin aneffort to bolster itsposition herein and was not a true reflection of Respondent's reason for terminat-ing Jordon.The document refers to Jordon as a trainee with Respondent from March 1through April 13.The fact is that he started with Respondent well before March 1and although the document may have been prepared on April 13 Jordon was notan employee at that time.The document further refers to Jordon being off "3 daysstraight"without notice to Respondent and Skinner testifiedin similarfashion.But it is undisputed that Jordon worked on March 31 and it obviously follows thathe had been absent only 1i/2 days at the time he appeared in the office on theafternoon of April 2.Moreover, as found, it is admitted that Jordon notified theappropriate authorities on April 1 with respect to his absence and, as found, hedid likewise on April 2.Even here, Skinner, while claiming that Jordon did not KIT MANUFACTURING COMPANY439have his permission to be absent,conceded that the permission of the plant fore-man was sufficientand that he did not know whether Jordon had obtained it.(6)Another inconsistency is the claim of Skinner that he realized within 1 or 2weeks after Jordon was hired that he was not qualified as a maintenance man anddecided to discharge him.Yet, Skinner further claimed that as of April 2, manyweeks later, at the very moment Jordon entered his office with the advertisementfor his replacement,he had not decided to terminate the man. Indeed, he allegedlyhad him under consideration for another post more suitable for him(7) Skinner contended that he did not intend to discharge Jordon and had himin mind for another post in the plant.But he did not offer him this or any otherpost or even mention it, and I, therefore, do not credit his testimony in this respect.(8) Skinner testified that he contacted the employment agency which ran theadvertisement a day or so before it appeared in the paper.He then testifiedthat he might have contacted them 2 or 3 days before. Still later, in an obviousattempt to peg this to the Saturdayincidentof March 21, he testified that he eithercontacted the agency on Monday, March 23, or decided to make the contact onthat date.Totally aside from the obvious impossibility of reconciling this with the decisionto terminate the man early in his employment, as well as the claim that there wasno decision to terminate him prior to his appearance at the plant on April 2, thisimpels the conclusion that Respondent had decided to terminate Jordonpriortohis absences on April 1 and 2The advertisement appeared in the April 1 issue ofthe paper and arrangements for the advertisement were surely made at the verylatest on the morning of April 1, a date on which Jordon's absence was authorized.Indeed, it would seem that where Respondent was operating through an employmentagency the contact of the agency was probably made prior to April 1The foregoing is highlighted by the fact that the March 21 incident so stronglyrelied upon herein by Respondent followed by only 4 days the occasion, on March17,when Jordon disobeyed Respondent's instructions at the time of his hiring torefrain from union activities on penalty of punishment,proceeded to attend a unionmeeting, and was observed on the scene by Skinner. In view of this together withthe lack of substance to Respondent's contentions herein,I firmly believe,on a strongpreponderance of the evidence, that Jordon was discharged because of his unionactivities.--Ifind that by discharging Elsworth Jordon on April 2, 1959, Respondent hasdiscriminated with respect to the hire and tenure of employees within the meaningof Section 8(a) (3) of the Act I further find that by the foregoing, Respondent hasinterferedwith, restrained, and coerced employees in the exercise of the rightsguaranteed in Section 7 of the Act, within the meaning of Section 8 (a) (1) thereof.However, I do not believe that there is substantial. evidence in support of the allega-tion that Jordon's discharge was violative of Section 8(a) (4) of the Act and I shalltherefore recommend the dismissal of that allegation.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III above,occurring in connectionwith its operations set forth in section I, above, have a close, intimate, and sub-stantial relation to trade, traffic, and commerce among the several States, and tendto lead to labor disputes burdening and obstructing commerce and the free flowthereof.V THE REMEDYHaving found that Respondent has engaged in unfair labor practices, I shall recom-mend that it cease and desist therefrom and take certain affirmative action designedto effectuate the policies of the Act.It has been found that Respondent has discriminated with respect to the hire andtenure of employment of Elsworth Jordon. I shall therefore recommend thatRespondent offer him immediate and full reinstatement to his former or substan-tially equivalent position without prejudice to seniority or other rights and privi-legesSeeThe Chase National Bank of the City of New York, San Juan, PuertoRico, Branch,65 NLRB 827. I shall further recommend that Respondent makehim whole for any loss of pay suffered by reason of the discrimination against him.Said loss-of pay, based upon earnings which he normally would have earned fromthe date of the discrimination to the date of the offer of reinstatement,less net earn-ings, shall be computed in the manner established by the Board in F.W. WoolworthCompany,90 NLRB 289 SeeN.L.R.B. v. Seven-Up Bottling Company of Miami,Inc.,344 U.S. 344.Because of Respondent's demonstration of its willingness to resort to unlawfulmethods to counteract an attempt by its employees to achieve self-organization 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDthrough a labor organization of their own choosing,the inference is warrantedthatthe commission of other unfairlabor practicesmay be anticipated.Itwilltherefore be recommendedthatRespondent be ordered to cease and desist from inany manner interfering with,restraining,or coercing its employees in the exerciseof the rights guaranteedby the Act.However,nothingin the recommended orderis intended to require Respondent to rescind its insurance plan.On the basis of the foregoing findings of fact, and upon the entirerecord in thecase, I make the following:'CONCLUSIONS OF LAW1.United SteelworkersofAmerica,AFL-CIO,and Blue MountainDistrictCouncil, Lumber & Sawmill Workers, AFL-CIO, are labororganizationswithinthe meaningof Section 2(5) of the Act.2.KitManufacturingCompanyisanemployer withinthemeaning of Section2(2) of the Act.3.By discriminating in regardto thehire and tenureof employment of ElsworthJordon,thereby discouraging membership in a labor organization,Respondent hasengaged in unfairlaborpracticeswithin themeaning ofSection 8(a) (3) of the Act.4.By the foregoing,by threateningto shut downitsplant inthe eventof unionorganization,by threatening employees withreprisals for engaging in unionactivi-ties, and by promising and institutingbenefits foremployees inreturnfor rejectingunionization,therebyinterferingwith, restraining,and coercingemployees in theexerciseof the rightsguaranteedby Section 7 of the Act,Respondent has engagedin unfair labor practices within the meaning of Section8(a) (1) of the Act.5.The aforesaidunfair labor practices are unfairlaborpractices affecting com-merce within the meaning of Section2 (6) and (7) of the Act.6.Respondent has not discriminatedwith respect to thehire and tenure ofemploymentof LarryO'Brien, Jr.7.Respondent has not engaged in unfair labor practices within the meaning ofSection 8(a)(4) of the Act.[Recommendations omitted from publication.]Yale Upholstering Company,Inc.andLocal 149, United Furni-tureWorkers of America,AFL-CIO.Case No. 1-CA-2676.April 27, 1960DECISION AND ORDEROn December 30, 1959, Trial Examiner James A. Shaw issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report and a brief in supportthereof.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Leedom and MembersBean and Fanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in the127 NLRB No. 65.